Thornton, J.
The specifications of the particulars in which the evidence was insufficient to justify the verdict are sufficient.
This appeal is from an order granting a new trial on motion of the defendant. The only ground on which the court below could have granted it was the insufficiency of the evidence to justify the verdict; and it has been uniformly held by this court that a motion for a new trial on this ground is addressed to the sound legal discretion of the court, and that on appeal from an order of the trial court granting such new trial, this court will not reverse the order, unless it appears that there has been a manifest abuse of such discretion. (Hall v. Bark Emily, 33 Cal. 522; Phelps v. Union C. M. Co. 39 Cal. 410; Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419.) We find no abuse of discretion here, though the evidence is conflicting. (Oullahan v. Starbuck, 21 Cal. 413; Dickey v. Davis, 39 Cal. 565.)
Order affirmed.
Sharpstein, J., and Myrick, J., concurred.
Hearing in Bank denied.